TTOBXNEY               GENERAL
                       CD@-%-EXAS




                                  l4Juch l&1949


?Iwa Durwoed Maniwd, Spe8ker               OpLdon N& V-768.
Howe of Repremeatmtivem
51rt Legielature                           Ref    QwmhdmUmageud
Awtin,   Texu                                     pm? diem of holdover
                                                  memberofWLogtmAm-
                                                  two.




                Yopr    reqwdfor u bpidou la bawd    ?m tke fm&w-
lug fact8 which are recited in ltimiaacm la you? provlouo ~iettor of
J~uary 24019498

               Mro W. E. Heatiy warn elechd end qualified b topa
remeqt tke 104th Dimtrict in Ucr 5otl Legilb*oo     1947, Mro A. A&
Eaaem warneloctod te ht     offbe low the 51rt Legimlaturo, 1949,
Eues b ec a me ser io wlilly mndlubnalbed h&r *a-b8           to Uu
Governor after the election bat before m            for the office.
The Governor immedh l         td  y the romipu(lmaa mad fomib
                               cceptmd
called a Special Election for February 10, I94)o to elect a lucce~-
ur to Eaws.     In Opinion No. Y-760. in awwer to your farmor
queatien, it wan held that Mr. Heatly lhould coatinw t# repremmat
the DirtrictM      him wcceuor    wu   elected and qualMid     'The
boldiap wae made pursuant to Section 17 of Article XVI of the Taam
Conetitutkus which provides that .All officer8 wi*      thle State lhall
continue tc pedormtha     dutiem of their of&em  uaUlthoii   mwcem-
sore &all be duly qculified.9

                Your    presentinquiry ir whether Mre Iiertly, who
har now boea succeeded by a newly electid Repreaenhti~e~ im (YII-
titled to be paid from the firet dmy of tLlr memmhn, $tiam?y U, 19490
or,from the day on which he Was 4mtnirtmred tha utL on Jlr~y
26,1949. You further ark wbethr Mro Hafly Im matitled to die-
ag* in coming to the meat ef govb?aaneSat   madreturlhgb

                The fundamental Coaet&t@ionaI ptovieion in queetto8
im Section 24 of Article III which reads in part8
                                                                ,~
                        lMmmbo*m mt Wm Logim’lm~o lbmll so-
          cdve    #rem      W         *lie    boamy     a pw     diem   of
          wt lwuding
                   $ 1 0.00
                       p er
                          d8y.
                             ,.
                  “Ia addlitoa to &a pmr dimr tk anma+
          bets of e8ch Xowo ehdl be mW8d       b d&a~o
          in goiqto   m8drhard~~from~        loa4J Sew
                                 ,.
          M a mea t..        l




                        Whilm @ h o c 0
                                      im lo mo        dlrnqree          in o&w rntdom
u 90 whothu   ihe iwumboat     (HeaUy) hoidm over w&r    M                     08tma-
rim of lam tmrm~ oi by walua,*~      1 5 g P M Wo
                                               t Qht  ~‘&                    uth o r i~
mdo r b a lLvio wm,
                am -rit                          in Ojdmin I@. V-760, h@dm Wt
the iwambod         (HoMy)            cantied     b ace    4th aU i& powwr, du-
Uorr'mdrompmdbl~~*r                      ckrnb  8ttyshmdudilYm     8weo1mw
q&Me&f      TLU Wn.                   C. h& Quo*     am Irirmt kmidutt   AWrnmy
Oaaarll”Cblof     JwUw                       of tlu Suprozw Cow& of Tesam, rrr*k
in 1914:


 ’ State v. For#uaom, US Ohio St 51, 76 N.&Zd 3t3 (197); Stata
 v. Stafford, 99 Monk 88, 43 P.Ed 636 (1935), Wood v, Wep,   l54
 Ark 318, 242 S.W. I73 (192S)t St~ta v, Bewdoa, 92 S,C. 393, 75
,S.E. 866 (1912)t Bmber City v. Murphy, 30 Or, 40s. 42 P. 133 (1895);
 22 R.C.L. 555, Publia Officerm,i 2%

2
            v. Mw8, 214 Ky. 764, 284 SW. ll3 (1926)r Side v, Cu-
    ~3ullerkm
roll, 133 Waa& 459, 234 P. 22 (i925); Pooplr v.,Sweiber,     2IO I&
436, ll7 N.E, 625 (1917)t State vo Youaq, 137 Lmo 102, 60 So. 241
(1915); 46 C.J. 963, 971, Officmrm, Smcffoa 96, ll6,      1,

3
  S&rock v. liylba, 133 S.W.td 175 (Civ, Appo 1939)l Pldw Com-
 mon Conmol. S&eel Did. va Hayhurmt, I22 S.W.td 322 (Cir. App.
 1938): Stak v* Jordu, 22 S,W.td 921 (Ch. App. 1930, orror dorm,);
 Walker v. Hoppia#, 226 S.W. 146 (Civ, App, 1920); Jkrrr    v* Hellor.
 152 Md. 481, UT A, ‘294 (1927): Jan&y v. Baldwin, 120 Ku.    332,
 243’Pac. 302, 47 &L,R. 4760 34 Tex. Jw, 370, P&lie Officers,
.Scction 31:43 Am, SW, 19-22, Public Officorm,SecU~361-1643        42
 Am. Jur. 980, Public Officerm, Sectien 139146 C.J. 960, 969, Offi-
 cers, Sectiow 110,Illa Mechrm *Public Officera,* p1 257. &&ion
 397; Throop *Public Offkerr,*    p, 329, Sect&on 3281 Annotation 74
 A.L.R. 486,
  Hon. Durwood Manford,’ Page 3 (V-788)



                 Y. . . the term of office of a member of
         the Legislature &all be twe yurs *. * bat . . w
         nevertheless, afkdhe     expiration ef tht term
         thus fixed by the CeastiWion,    he l -   contkue
         te perform the duties of his effice u&l Lls sue-
         cessor shdill have been duly quaIlfled.*

                  Consistent with such principle are holdings that an
  offlcer boldiug over is a *de jurc” offictr,  Two Texas cases have
  so held. Skk Y,, Jordan, 48 S.W.td 921, (Civ. App, 1930. error
  dism.)l Cowan v.,Capps, 278 S.W. 293 @iv. App. 1925, rttr, on
  other #rettads, 286 S.W. 161): 34 Tax. Jar. 370, Public Officers,
  Sec. 3 lr This is ke rule l$aother skks also. 46 C. J. 969,1S16,
  OKicers, Sections ill and 235.

                   Tl& conclusion reached by the courk from the
  above~holdlngs is that such officer is entitled to the emolurnenk
  ef the office. The rule has been skkd in 46 Corpus Juris 1916
  in these wards: ‘4 de jure officer, by law entitled to held ovtr
  until a successor has been aleckd or appelnted and qualifled , . .
  ia entitled to the compensatien of the ef.fice, during the peried d
  holding over 1* The rule is similarly stated in 22 Ruling Case Law
* 325 that:

                  “It la a well establkhed principle that
         a aalryy perkining k an office is an incident
         of the office itself a D B Yet the right to a pub-
         lic office curie6 with it the right to any amel-
         umeuts which may. pertain k it, aud to the per-
         SOB legally holding the office beleng the par-
         quisiks ud emolurnemts attached by law k the
         office, as fully does the office ikclf . D 0 A pub-
         lic officer entitled k hold over after the erpi-
         ration af his krm until 4is sutkcessor should be
         elec may  ~d c o ntinue  todr a hwis  llary durh
         the time in which he holds ever,*


  4
    Opinion No. 129% k Qev. C01quit.t~dated Oct. 20, 1914, and found
  ln Reports Md Opiniow of tit Attorney Gen@r&l 1914-16, at page
  405,
EfQDnW         Mdesd,     Pags 4 (V-788)




               Former AMamwys GemmA have held k pr4m opir-
40~s thetin erder fw newly electedmember* to qua14fy as mem-
bers oi the Legirhtwc,  SO as ke be entitled te per #tarn and mile-
age, the claimanhr mu*t hve take.* th* crrDeMtutional oat% of offlee.6
Howwer B hokk~rw ra~#&mtab h &he          by v&k&e ef &is p&agpsalee-
tion and qualificatkan, anal t&err is ne necessity for him tre re$uel-
ify for offkce dprin,g tke h&&w+r perked. The oMJsti)~dm         t&et:




               The Tea8    Sqearne   Cent   ,iaibe case of S
Sheppard, 136 Tex, 277, 160 S,W.Zd 769 @94l;), laald that
        r
k per dlem is not dependent 01 acti   aMewMw.8 at the sebekm
of t&2 Legislakre.

                We tbe~ref,ore ho&d that Mr. Weatly is eRtdtled k Sk
mileage in going te and rcturaSap frem the seat of govcrnmcclt U
to per diem from January lA, 1949, the first day of the session, ua-
til such time as his successor duly qualified.
~0%. DUZWOHI bhaford,   Page 5 (V-788)